McKinney, J.,
delivered the opinion of the court:
There is no ground shown for discharging the petitioner from his purchase. The mere clerical error in the number of the lot sold is of' no importance. The *142lot. actually sold and purchased by the petitioner was the same lot intended to be sold. The purchaser got the property he intended to purchase. The error in the number of the lot misled no one. It might well have been rejected as surplusage, as the description of the lot was sufficiently ^ certain without it. Though in correcting the error in this respect by a subsequent order, the Chancellor acted properly.

Decree affirmed.